internal_revenue_service number release date index number -------------------------------------- ------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc ita b03 plr-102915-09 date july ty ------- ty ------- legend taxpayer x y date date date ----------------------------- ---------------------------------------- ------------------------------------------------------------ ---------------------- -------------- ------------------- dear ----------------------------- this letter is in reference to a private_letter_ruling request dated date that was submitted by your authorized representatives the letter requested a ruling that expenditures_for infant formula be classified as medical_care expenses under sec_213 d a of the internal_revenue_code facts on date taxpayer had a physician advised double mastectomy to address medical conditions x and y on date taxpayer gave birth to a healthy child due to her double mastectomy taxpayer was unable to breastfeed her child and had to purchase infant formula to meet the baby’s nutritional needs law analysis sec_213 allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer spouse or dependent under sec_213 an expense is for medical_care if it is paid for the diagnosis cure mitigation treatment or prevention of disease plr-102915-09 sec_1_213-1 of the income_tax regulations provides that the deduction for medical_care expenses will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness an expense that is merely beneficial to the general health of an individual is not an expense for medical_care expenditures_for medicines and drugs are expenditures_for medical_care sec_1_213-1 provides that the term medicine and drugs includes only items which are generally accepted as falling within the category of medicine and drugs such terms shall not include toiletries cosmetics or sundry items amounts expended for these items that are not medicine and drugs are not expenditures_for medical_care sec_262 provides that unless otherwise expressly provided by the code no deduction is allowed for personal living or family_expenses revrul_55_261 1955_1_cb_307 holds that the cost of special foods and beverages qualifies as a deductible medical expense if the foods or beverages a are prescribed by a physician for alleviation or treatment of a specific illness b are in addition to the taxpayer’s normal diet and c in no way are a part of the nutritional needs of the patient and if a statement as to the particular facts and to the food or beverage prescribed is submitted by a physician however when that special food or beverage is taken as a substitute for food or beverage normally consumed by a person to satisfy normal nutritional requirements the expense is personal and is not deductible as a medical expense revrul_2002_19 2002_16_irb_778 holds that individuals participating in a weight loss program may not deduct the cost of purchasing reduced-calorie diet food because the foods are substitutes for the food the individual would normally consume to satisfy nutritional requirements revrul_2002_19 cites to and restates the holding of revrul_55_261 in massa v commissioner t c memo aff’d without published opinion 208_f3d_226 10th cir the tax_court found that the petitioner who suffered from crohn’s disease failed to establish that his special diet was other than a substitute for a normal diet the court was not convinced that his diet although followed for medical reasons differed from the diet of an ordinarily health conscious individual the court rejected taxpayers’ claims for deductions for special foods which were found to be merely substitutes for foods normally consumed by an individual the court held that the petitioner was not entitled to a medical_expense_deduction for his diet accord 46_tc_672 30_tc_1202 collins v commissioner t c memo in the instant case taxpayers’ child is a healthy baby the formula satisfies the baby’s normal nutritional needs therefore the infant formula is properly viewed as food that the infant would normally consume and use to satisfy its nutritional plr-102915-09 requirements unless the formula meets the criteria under revrul_55_261 the expense of the formula is a nondeductible personal_expense under sec_262 therefore the infant formula is properly considered food for the infant and is not a medical expense as that term is defined under sec_213 accordingly taxpayer’s request to treat expenditures_for infant formula for a healthy infant as a medical expense under sec_213 of the internal_revenue_code is denied this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely christopher f kane branch chief branch income_tax accounting cc
